Order, Supreme Court, New York County (Edward H. Lehner, J.), entered May 2, 2008, which granted defendant’s motion to dismiss the complaint for lack of personal jurisdiction, unanimously affirmed, with costs.
Defendant’s negotiation of the potential purchase of an automobile via e-mail and telephone, which was initiated by plaintiff after viewing the car on defendant’s web site, is insufficient to constitute the “transaction” of business within New York (see Granat v Bochner, 268 AD2d 365 [2000]), and, since the car was to be picked up in Texas, there was no contract to “supply goods or services in the state” (CPLR 302 [a] [1]). Defendant’s web site, which described available cars and featured a link for e-mail contact but did not permit a customer to purchase a car, was not a projection of defendant into the state (see Haber v Studium, Inc., 22 Misc 3d 1129[A], 2009 NY Slip Op 50368DJ], *4-5 [2009]). Concur—Tom, J.E, Nardelli, Catterson, Renwick and Richter, JJ.